Citation Nr: 1809734	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-17 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for irritable bowel syndrome (IBS) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for painful feet and, if so, whether service connection is warranted for a bilateral foot disorder.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2013 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

With regard to the claims to reopen, regardless of any agency of original jurisdiction (AOJ) determination, the Board must address the question of whether new and material evidence to reopen the claims has been received because the matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as set forth on the title page.

Furthermore, with regard to the petition to reopen a previously denied claim of entitlement to service connection for a bilateral foot disorder, the Board notes that the March 2014 Statement of the Case characterized the issue as whether there was clear and unmistakable error (CUE) in the rating decision that denied entitlement to service connection for bilateral pes planus with hallux abductovalgus deformity and bunion.  This characterization was based on the Veteran's December 2013 notice of disagreement with the May 2013 rating decision on appeal.  

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  The claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  

Here, the Veteran does not challenge the finality of any prior decision on the basis of CUE.  Instead, as is clear from his December 2013 notice of disagreement, the Veteran used CUE as a term to challenge the determinations of the May 2013 rating decision which is presently on appeal and not final.  As such, the Board finds that the issue is more appropriately characterized as reflected on the title page.

The issues of entitlement to service connection for IBS, a bilateral foot disorder, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for IBS; he did not appeal that decision.

2.  Additional evidence associated with the claims file since the June 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for IBS, and it raises a reasonable possibility of substantiating the claim.

3.  In a May 2005 rating decision, the RO denied the Veteran's claim for service connection for painful feet; he did not appeal this decision.

4.  Additional evidence associated with the claims file since the May 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for painful feet, and it raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The June 2009 rating decision that denied the Veteran's claim for service connection for IBS is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

2.  As evidence received since the June 2009 rating decision is new and material, the criteria for reopening the claims for service connection for IBS are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The May 2005 rating decision that denied the Veteran's claim for service connection for painful feet is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

4.  As evidence received since the May 2005 rating decision is new and material, the criteria for reopening the claims for service connection for painful feet are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2017).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C. § 5108.  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  IBS

The Veteran's claim for service connection for IBS was denied in a June 2009 rating decision.  The RO noted that, while the Veteran's service treatment records noted complaints of constipation and abdominal pain, and post-service treatment records indicated a diagnosis of chronic diarrhea, the evidence failed to show a current diagnosis of IBS, and there was no competent evidence of record relating his diagnosed chronic diarrhea to his military service.  The RO noted that, in the absence of evidence of a confirmed diagnosis of IBS or evidence relating any current digestive disorder to his military service, service connection must be denied.  At the time of the June 2009 rating decision, the evidence of record included his service treatment records, VA treatment records, and an April 2009 statement from the Veteran.  

Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with that decision.  No further communication regarding his claim for IBS was received until April 2011, when VA received his petition to reopen his claim.  Therefore, the June 2009 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim, such regulation is inapplicable as there is no indication that new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Furthermore, 38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record at the time of the June 2009 rating decision.

Evidence added to the record since the June 2009 rating decision includes his lay statements concerning his in-service and post-service symptoms, VA treatment records, private treatment records, and a February 2013 VA examination.  Both the February 2013 VA examination and the Veteran's private treatment records reflect a diagnosis of IBS.  See May 2010 Private Treatment Record.

The Board finds that such evidence is new because it was not before the RO at the time of the June 2009 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for IBS, namely a present diagnosis of IBS.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.



B.  Painful Feet

The Veteran's claim for service connection for painful feet was denied in a May 2005 rating decision.  The RO noted that the Veteran's only current disorder was mild pes planus which was determined to be a congenital abnormality.  At the time of the May 2005 rating decision, the evidence of record included his service treatment records, his lay statements, and a December 2004 VA examination.  

Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with that decision.  No further communication regarding his claim was received until April 2011, when VA received his informal petition to reopen his claim.  Therefore, the May 2005 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim, such regulation is inapplicable as there is no indication that new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Furthermore, 38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record at the time of the May 2005 rating decision.

Evidence added to the record since the May 2005 rating decision includes his lay statements concerning his in-service and post-service symptoms, VA treatment records, and an April 2013 VA examination report.  Notably, the April 2013 VA examination report reflects diagnoses of pes planus, hallux abductovalgus deformity, and bunions of the fifth metatarsal.

The Board finds that such evidence is new because it was not before the RO at the time of the May 2005 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for painful feet, namely the presence of a current foot disorder other than pes planus.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for IBS is reopened.

New and material evidence having been received, the claim of entitlement to service connection for painful feet is reopened.


REMAND

IBS

The Veteran claims entitlement to service connection for IBS as a result of his military service.  He alleges that he started to experience constipation, digestive problems, and stomach pains in service, and that these symptoms had continued to the present.  See April 2011 Statement.

In February 2013, the Veteran underwent a VA examination.  Although the examiner noted a diagnosis of IBS in 2010, the examiner stated that there was no functional bowel disorder found during the examination, and the Veteran's in-service treatment for constipation had resolved.  The examiner opined that his in-service constipation was likely related to diet or fluid intake.  The examiner also noted that there was no digestive disorder present upon examination.  Furthermore, with regard to the Veteran's reports of abdominal pain, the examiner indicated that such was likely related to constipation or lactose intolerance.  Finally, the examiner opined that none of the Veteran's gastrointestinal problems were likely related to any exposure during service in the Persian Gulf.
Initially, the Board finds that the February 2013 VA examination does not reflect consideration of the Veteran's lay statements concerning the continuity of any gastrointestinal symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (an examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to onset and continuity of symptoms, to provide a negative opinion).  Specifically, the examiner's opinion focuses exclusively on the symptoms documented in the Veteran's service treatment records and post-service treatment records, and does not acknowledge any of the Veteran's reports of gastrointestinal problems since his discharge.  See, e.g., April 2011 Statement.

Furthermore, following the February 2013 examination, the Veteran submitted private treatment records which showed a diagnosis of IBS in May 2010.  Furthermore, a May 2013 VA treatment record notes a diagnosis of an unspecified functional disorder of the intestine.

Because the evidence of record demonstrates diagnoses of and treatment for gastrointestinal disorders prior to when the Veteran filed his claim and during the pendency of his claim; because the February 2013 VA examiner was unable to review the Veteran's private treatment records, as they were not submitted until after the examination; and to ensure that the Veteran's lay statements concerning the onset and continuity of any gastrointestinal disorders are adequately considered, the Board finds that a new VA examination is necessary.

Bilateral Foot Disorder

Initially, consistent with the Court's holding in Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009), the Board has recharacterized the appeal more broadly as entitlement to service connection for a bilateral foot disorder so as to encompass all disabilities that may be reasonably raised by the evidence of record.

The Veteran claims entitlement to service connection for a bilateral foot disorder as a result of his military service.  Although evidence of record, including his service treatment records, have raised the question of whether he was sound upon entrance to active duty service, the Veteran maintains that no bilateral foot disorder, to include pes planus, preexisted his military service, and that service connection is warranted as pes planus was diagnosed during service.  See December 2013 Notice of Disagreement.

While the evidence of record includes one medical finding that the Veteran's pes planus is a congenital defect that preexisted his military service, the Veteran's September 1999 entrance examination is silent for any abnormalities related to his bilateral feet.  In fact, the September 1999 examiner explicitly noted that the Veteran had normal arches.  Therefore, he is presumed sound upon entrance.

Under pertinent law and regulations, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111.  When no preexisting condition is noted upon entry, the veteran is presumed to have been sound upon entry and the presumption of  soundness arises.  If the presumption of soundness applies, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id. at 1096; 38 U.S.C.A. § 1111.

In addressing a claim of entitlement to service connection for pes planus, it is essential to make an initial distinction between bilateral pes planus as a congenital condition or as an acquired disorder.  The congenital condition, with depression of the arch and no evidence of abnormal callosities, or areas of pressure, strain or demonstrable tenderness, is a congenital abnormality for which VA disability compensation may not be granted.  38 C.F.R. § 4.57 (2017).

Although the September 1999 indicated that the Veteran's arch was normal, a January 2002 service treatment record noted a diagnosis of flexible pes planus as well as callouses in the medial hallux.  At the time, the Veteran reported that he had used orthotics as a child.

In April 2013, the Veteran underwent a VA examination.  The examiner noted the diagnosis of pes planus, hallux abductovalgus deformity, and bunions of the fifth metatarsal.  Ultimately, the examiner opined that the Veteran's bilateral foot disorders were less likely than not related to his military service.  The examiner noted the Veteran's in-service treatment records, including his reported use of orthotics as a child, and concluded that the Veteran's pes planus was likely a congenital deformity.  The examiner then noted that, despite the Veteran's report of foot pain during service, no further diagnoses were provided at discharge, and there was no evidence of treatment until 2008.

The April 2013 VA examination fails to properly address the issues raised in the appeal.  Initially, the examiner failed to support the conclusion that the Veteran's pes planus was congenital versus development in accordance with the distinction identified in 38 C.F.R. § 4.57.  Moreover, although the Veteran was also diagnosed with hallux abductovalgus deformity and bunions of the fifth metatarsal, the examiner did not address whether those diagnoses were related to the Veteran's military service.  Finally, the examiner relied on the absence of any post-service treatment until 2008 as the sole basis for the opinion provided.  See Dalton, supra.

When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the medical evidence of record fails to adequately address the issues raised, the Board finds that a new examination is necessary.

Sleep Apnea

The Veteran claims entitlement to service connection for sleep apnea.  In his December 2013 Notice of Disagreement, the Veteran stated that, due to long and changing shifts in service, he was always tired and would often dose off.  He also stated that his fellow servicemembers told him he snored loudly.

In support of his claim, the Veteran submitted a May 2015 statement from J.C., a fellow servicemember who indicated that he and the Veteran had slept in the same room during the final three months of the Veteran's enlistment.  He stated that the Veteran had a loud snoring problem that would often wake up their other roommates, and that there were times when he would stop breathing.  J.C. then noted that the Veteran was always tired.

The Veteran also submitted a June 2015 statement from his mother who also noted the Veteran's "serious snoring problem" when he stayed with her on a visit during active duty.  She noted that there were times when he would stop breathing then gasp for air, and that he was always exhausted at that time.

Post-service treatment records, including VA treatment records, reflect a current diagnosis of obstructive sleep apnea.  See, e.g., October 2008 VA Sleep Medicine Note.

To date, the Veteran has not been afforded a VA examination to determine whether his sleep apnea is related to his military service.  With regard to the lay statements of record concerning his in-service and post-service symptoms, including statements from family members, the Board notes that the Veteran, his mother, and J.C. are competent to report his in-service symptoms, and he is competent to report a continuity of symptoms following service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, the Board finds that the lay statements of record are sufficient to trigger VA's duty to assist by affording him VA examination to address whether his sleep apnea is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

On remand, the AOJ should associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Records dated through April 7, 2014, are currently of record.  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.  Specifically, although the Veteran submitted private treatment records in February 2013, those records appear to be incomplete.

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records dated after April 7, 2014, with the Veteran's claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file, including any evidence pertinent to his gastrointestinal disorder, his bilateral foot disorder, and/or his sleep apnea.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  After completing the above development, the Veteran should be afforded a new VA examination to determine whether any currently-diagnosed gastrointestinal disorder, to include IBS, is related to his military service.  The record and a copy of this Remand must be made available to the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the examiner(s) should address the following questions:

(a)  Identify any diagnoses referable to a gastrointestinal disorder.  In doing so, the examiner should address the May 2010 private treatment record which indicated a diagnosis of IBS, the opinion of the February 2013 VA examiner, and the May 2013 VA treatment record that noted a diagnosis of an unspecified functional disorder of the intestine.  If the Veteran's disability is indeed a functional gastrointestinal disorder (i.e. a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract), this should be made clear.

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any gastrointestinal disorder had its onset during, or is otherwise related to, his active duty service, to include service in the Persian Gulf?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

4.  The Veteran should be afforded a new VA examination to determine whether any currently-diagnosed bilateral foot disorder is related to his military service.  The record and a copy of this Remand must be made available to the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the examiner(s) should address the following questions:

(a)  Identify all current diagnoses referable to the bilateral feet.

(b)  For each diagnosis, the examiner should state whether such condition is congenital or acquired in nature.  If so, please discuss whether such is more properly classified as a congenital disease or a congenital defect.  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" whereas the latter is "capable of improving or deteriorating." Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); VAOPGCPREC 82-90 (July 18, 1990).

(c)  If any bilateral foot disorder is considered to be either a congenital disease or an acquired disease, please answer the following:

(i) Did the disease, which was not noted upon entrance, see September 1999 entrance examination, clearly and unmistakably (i.e., by a showing of obvious and manifest evidence) preexist the Veteran's active service?

(ii) If the answer to the above question is "YES," then is it also clear and unmistakable (obvious and manifest) that such a disease was NOT aggravated beyond its normal progression during the Veteran's active service? 
(iii) If the answer to either question (i) or (ii) is "NO," then assume as true that the disability did not pre-exist service.  With this understanding, is it at least as likely as not (50 percent or greater probability) that the Veteran's disability, congenital or acquired, had its onset in, or is otherwise related to his period of active duty service, to specifically include his reported in-service foot injuries and symptoms?

(d)  If any bilateral foot disorder is considered to be a congenital defect, please discuss whether such a defect was as likely as not (50 percent probability or greater) subject to a superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital or developmental defect.  If so, is it as likely as not that any current additional disability was caused or aggravated by this superimposed disease or injury? 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A complete rationale must be provided for all opinions provided.

5.  The Veteran should be afforded a VA examination to determine whether his currently diagnosed obstructive sleep apnea had its onset during or is otherwise related to his military service.  The record and a copy of this Remand must be made available to the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the entire record, to include the lay statements from the Veteran, his mother, and his fellow servicemember concerning onset and continuity of symptomatology, the examiner should address the following question:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that sleep apnea had its onset during, or is otherwise related to, his active duty service?

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service and continuity of symptomatology, and the opinion should reflect such consideration.  

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any documented sleep problems in the Veteran's service treatment records.

6.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
V CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


